PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
00United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/219,666
Filing Date: 13 Dec 2018
Appellant(s): Guggenheimer 



__________________
Jason H. Conway
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed December 13, 2021.

(1) Grounds of Rejections to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated August 4, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.” New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
 Rejections Under 35 U.S.C. 112(b)
Claims 1,7, 10 and their dependent claims are rejected under 35 U.S.C. 112(b).
Rejections Under 35 U.S.C §103 
Claims 1-7, 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Simpson (US 2005/0222663 A1) and Chantzis (US 4,691,702).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Simpson, Chantzis, and Adams (US 5,709,698).
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Russo (US 5,775,325) and Leiman (US 4,762,125).

(2) Response to Arguments
It is noted that Appellant has not addressed the rejection of claims 1,7, 10 and their dependent claims under 35 U.S.C. 112(b) set forth in paragraphs 9-11 of the Office action dated August 4, 2021. Accordingly, Examiner's rejection of claims 1,7, 10 and their dependent claims under U.S.C. 112(b) is requested to be affirmed.
Appellant presents the following arguments:
Interpretation of Claimed Limitation
Claim 1 recites "a preloaded cleaning device received on the proximal end portion of the catheter body at a preloaded position and configured to slide over and along the catheter body from the preloaded position to an operative position at the distal end portion of the catheter body". 
Appellant states “As explicitly defined in the Appellant's specification, "Preloaded" means the catheter body 12 extends through the flushing lumen 120 of the cleaning device 100 before the distal end portion of the catheter body is inserted into a biological lumen” (Appellant's Brief, pp. 6 and 10). Appellant further states that "the above element must be interpreted, in its broadest sense, to mean that the cleaning device is on the proximal end portion of the catheter body before the distal end portion of the catheter body is inserted into a biological lumen" (Appellant's Brief, p. 10, emphasis added). Appellant's position is not persuasive.
First, the explicit definition of the term “preloaded” merely means that the catheter body must extend through the flushing lumen of the cleaning device before the distal end portion of the catheter body is inserted into a biological lumen, i.e. the cleaning device remains on the catheter body when not in use. As for the “preloaded position”, though the Specification further discusses “In the preloaded position, the cleaning device 100 is located generally at the proximal end portion14 of the catheter body 12”, such disclosure does not appear to be an explicitly stated definition, but rather a teaching of intended use of the cleaning device.  
must be placed on the proximal end of the catheter before the distal end of the catheter is inserted into a biological lumen (though such requirement is not recited in claim 1) appears to describe the intended use of the claimed catheter. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”. See MPEP 2115 (MATERIAL OR ARTICLE WORKED UPON DOES NOT LIMIT APPARATUS CLAIMS). For example, In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963), the claims were directed to a core member for hair curlers (i.e., a particular device) and a method of making the core member (i.e., a particular method of making that device) and "not to a method of curling hair wherein th[e] particular device is used." 312 F.2d at 940. The court held that patentability of the claims cannot be based "upon a certain procedure for curling hair using th[e] device and involving a number of steps in the process." The court noted that "the process is irrelevant as is the recitation involving the hair being wound around the core" in terms of determining patentability of the particular device. Id. In instant application, a patient (“a biological lumen”) is not a component of the claimed device (“a catheter”), and whether the distal end of the catheter is being inserted into the patient before the cleaning device has been slidingly moved to the proximal end of the catheter is irrelevant in terms of determining patentability of the catheter.
A. Claim 1 has not been shown to be unpatentable under 35 U.S.C. § 103 over Simpson (US 2005/0222663 A1) and Chantzis (US 4,691,702).
Examiner has ignored the full meaning of the "preloaded" element.

Firstly, since the cleaning device (patient housing 29) remains external to the patient (as noted by Appellant), and the catheter body is slidingly arranged within the cleaning device (Figs. 2, 3), when the distal end of the catheter touches the patient, the cleaning device is arranged between the distal and the proximal end of the catheter body, and thus, in the arrangement of Chantzis, the catheter body extends through the flushing lumen of the cleaning device before the distal end portion of the catheter body is inserted into a biological lumen. As for Appellant’s argument that the catheter is designed to be advanced beyond the cleaning device 29 from "time to time" after the tracheostomy tube 61 has been inserted into the patient for the purpose of removing undesirable secretions, this teaching is directed to a preferred embodiment (col. 3 line 41) of the use of the catheter, wherein the tracheostomy tube is an additional component that is different from the catheter. 

Firstly, the connection to the cross-shaped connector is disclosed for the preferred embodiment shown in Fig. 5. Chantzis teaches “catheters and catheter assemblies for use in suctioning of the trachea and other passages in a patient's body, for use alone or with a ventilator” (col. 3 line 6-9); “the aspirating device of the present invention, … includes a flexible catheter … A patient housing ….” (col. 3 lines 16-29); “In the preferred embodiment of the present invention, an operable aspirating device for use in conjunction with the patient ventilation apparatus…The housing includes means for connecting the housing to a patient ventilating apparatus”. (col. 3 lines 41-62) (emphasis added). Thus, the cross-shaped connector is an optional connecting means for a particular example of using the aspirating device of Chantzis in conjunction with the patient ventilation apparatus. 
Secondly, the argument that the cleaning device is on the proximal end portion of the catheter body before the distal end portion is inserted into the patient's trachea, i.e. the biological lumen refers to an intended use of the catheter, that is irrelevant in terms of determining patentability of the particular device, as discussed above.

Firstly, the connection to the cross-shaped connector is a particular not-limiting embodiment, as discussed above. Secondly, the argument that the cleaning device is on the proximal end portion of the catheter body before the distal end portion is inserted into the biological lumen refers to an intended use of the catheter, that is irrelevant in terms of determining patentability of the particular device (catheter), as discussed above. Thirdly, Examiner provided several reasons as to why one skilled in the art would modify Simpson in view of Chantzis, such as cleaning the interior and exterior surfaces of the catheter, while allowing to quickly access to the cleaning device during the procedure, thus, decreasing overall time of the procedure, preventing the operator from touching the contaminated exterior surface of the catheter when withdrawn for 
Examiner's findings of fact are not supported by evidence
Appellant argues that Examiner's findings for rationale to support prima facie obviousness ((D) Applying a known technique to a known device (method, or product) ready for improvement to yield predicable results" are “erroneous and not based on evidence”; that Examiner is opining that the "known technique" taught by Chantzis is a sliding cleaning device and that “this amorphous idea of a sliding cleaning device is applicable to the base device (i.e., a debulking catheter) in Simpson is incorrect because the "known technique" in Chantzis is not a cleaning device, but instead, it is an improved cleaning device (29) that involves an improved aspirating device that i) connects to a connector (38) of a ventilating apparatus for aspirating the trachea, ii) covers the distal end of the catheter until the catheter is advanced into the patient's trachea, iii) provides a sleeve (46) that inhibits secretions from contacting the catheter body (21), and iv) allows cleaning of an exterior of the sleeve (46) when the sleeve is received in the patient housing (Appeal Brief, p. 12). Examiner respectfully disagrees with Appellant. 
Firstly, the cross-shaped connector is a teaching of the preferred embodiment, as discussed above. Secondly, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d i.e. holding, the cleaning device on the proximal end portion of the catheter and sliding it along the catheter body from the proximal end portion to the distal end portion when cleaning is needed, as taught by Chantzis.
Appellant argues that none of the recited advantages of Chantzis' patient housing are applicable to Simpson's tissue-removing catheter, that the tissue-removing catheter is not for a ventilating system or for aspirating trachea secretions (Appeal Brief, p. 13). Examiner respectfully disagrees with Appellant. 
Simpson teaches that the device relates to the systems for removing materials from the body lumen (para 3), that such catheters would be adaptable for use in a variety of body lumens (paras 9, 10), such as the respiratory passages (para 64), that there is a need to clean devices between uses (para 120), that there is a need to decrease procedure time that includes cleaning (para 129), that such cleaning may be performed a number of times during the procedure (paras 129, 144). Chantzis teaches a catheter for removing undesirable secretions from a mammalian body (col. 1 lines 6-7, col. 3 lines 6-8), that there is a need to perform multiple procedures without disposal (col. 9 lines 21-25), including cleaning the catheter from fluids and secretions (col. 7 
Appellant argues that that Examiner has not pointed to any prior art showing that providing a sleeve within the cleaning device of Simpson would have been recognized by one skilled in the art as being beneficial (Appeal Brief, p. 13). Examiner respectfully disagrees with Appellant. Examiner has not proposed to incorporate the ventilation system of Chantzis, the cleaning device of Chantzis in its entirety, or the sleeve, but rather relied on Chantzis for teaching of capability of the cleaning device to slide along the catheter body between the operative position and a preloaded position as discussed above.
Appellant argues that Examiner is merely making conclusory statements as to why one skilled in the art would find a technique that is beneficial for an aspirating device in a ventilating system would also be beneficial for a tissue-removing catheter, and that Examiner has not provided evidence to show that one skilled in the art would have recognized such a modification would decrease overall time of the procedure, that it is beneficial for the "operator" to not touch the exterior surface of the tissue-removing catheter of Simpson when it withdrawn for cleaning, that there was a need to protect the distal end of the tissue-removing catheter in Simpson when not in use. Examiner respectfully disagrees with Appellant. (Appeal Brief, p. 13). Examiner respectfully disagrees with Appellant. 
Firstly, Simpson teaches that there is a need to clean devices between uses (para 120), that there is a need to decrease procedure time that includes cleaning (para 129), that such cleaning may be performed a number of times during the procedure 
Appellant argues that Examiner has failed to make a showing as to how the modifications purportedly taught by Chantzis would be incorporated into the cleaning device (236) of Simpson, while still enabling Simpson to operate as it was intended, that the cleaning device (236) in Simpson needs to be capable of sealing on the distal end of the catheter body to create pressure within the device and within the tissue-containment chamber to flush the removed tissue from the chamber, that Examiner has not made a showing that one skilled in the art would recognize how to combine the teachings of Chantzis with that of Simpson while maintaining this intended purpose of the cleaning device (236) in Simpson, that Chantzis does not require the same sealing as Simpson because the fluid introduced into the patient housing (29) is washing over the exterior of the sleeve (46) and then aspirated through the opening in the distal end of the catheter (21) (Appeal Brief, p. 14). Examiner respectfully disagrees with Appellant. 
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case Examiner relied on Chantzis for teaching a capability of i.e. holding, the cleaning device on the proximal end portion of the catheter and sliding the cleaning device along the catheter body from the proximal end portion to the distal end portion for cleaning, as taught by Chantzis. The catheter assembly of Simpson modified with capability to slide along the catheter body taught by Chantzis teaches all the structural limitations of the claim, and thus it meets the claim. As for the cleaning device (236) in Simpson needing to be capable of sealing on the distal end of the catheter body, the arrangement modification of Simpson with capability to slide does not affect or destroy the sealability of the cleaning device of Simpson. As for how such slidability is to be achieved, one skilled in the art would be capable to recognize how to achieve such capability. Further, the catheter body portions (22 and 206) appears to have similar diameters (e.g. Fig. 23), and the cleaning device 236 appears to be slidable along at least a portion 206 (Fig. 29). Thus, the cleaning device (236) might be able to also slide along at least a portion 22 of the cleaning device shown in Fig. 29, and any further modification of the components, such as size adjustments to enable such slidability, if needed, are routine modifications.
B. Claim 3 has not been shown to be unpatentable under 35 U.S.C. § 103 over Simpson and Chantzis.
Appellant argues that the seal 242 disclosed by Simpson on Fig. 29 and interpreted as the claimed external stop is not part of the catheter body, and that it is has a first seal 242” (paras 125, 140, emphasis added). Further, if Appellant admits that the seal 242 can be considered a part of the cleaning device 236, then it can be equally considered a part of the catheter body, in the broadest reasonable interpretation. 
C. Claim 3 has not been shown to be unpatentable under 35 U.S.C. § 103 over Simpson, Chantzis, and Adams (US 5,709,698).
Appellant argues that Examiner has provided no evidence that one skilled in the art would recognize the need in Simpson to ensure alignment of the fluid inlet port of the cleaning device and the proximal opening of the catheter, that Examiner is using hindsight, based on the Appellant's own disclosure (appeal Brief, p. 17). Examiner respectfully disagrees with Appellant. 
Simpson teaches that in the operative position, the cleaning device 236 receives the containment chamber 216 such that the first seal 242 and a second seal form a circumferential seal around the shaft on both sides of the first opening 204 to isolate the first opening 204, and that a fluid is then delivered through the first opening 204 (para 125). Thus, Simpson recognizes the need for the opening 104 and the inlet port to be are arranged in the same fluid chamber, since if they are misaligned or shift during cleaning, the fluid from the fluid inlet port will not be able to access the opening 204 and the catheter will not be properly flushed. Thus, one of ordinary skill in the art would consider inclusion of the locking means for the reasons of ensuring alignment of the 
D. Claim 1 has not been shown to be unpatentable over Russo (US 5,775,325) and Leiman (US 4,762,125).
Examiner has ignored the full meaning of the "preloaded" element
Appellant argues that Russo describes the cartridge (31) as being connected to the front swivel connector (2) and the distal end portion of the catheter being received in the cartridge when the catheter is not in use, by sliding the catheter (44) distally through the cartridge (31), thus, the distal end portion of the catheter (44) will enter the patient's trachea before the cartridge reaches the proximal end portion of the catheter, that Russo describes the patient housing being on the proximal end portion of the catheter body AFTER the distal end portion is inserted into the patient's trachea, and that the cartridge (31) is not preloaded on the proximal end portion of the catheter (44) because the cartridge will not be on the proximal end portion of the catheter before the distal end portion of the catheter body is inserted into a biological lumen (Appeal Brief, p. 21). 
Examiner notes that Russo does not disclose “patient housing”, therefore the argument is not clear. As for argument that the distal end portion of the catheter will enter the patient's trachea before the cartridge reaches the proximal end portion of the catheter, Examiner respectfully disagrees with Appellant. In the system of Russo, the cartridge 31 is slidable along the catheter body alone or while attached to the front swivel connector (Figs. 6 and 7). The internal fitment (8) of the front swivel connector 4 is further attached to an endotracheal tube (col. 3 lines 61-62). Russo teaches arrangement of the cartridge (31) being arranged on the distal end (Fig. 6), and on the 
Examiner's Application of Legal Precedent is Clear Error
Appellant argues that Examiner acknowledged that the element "wherein the ... distal seals [is] configured to seal against the distal end portion of the catheter body when the cleaning device is in the operative position" is missing from the prior art, and that rather than finding this element in the prior art, Examiner applies legal precedent set forth in MPEP §§2144.04(VI)(C) to supply the missing element (Appeal Brief, p. 2-23. Examiner respectfully disagrees with Appellant. 
Examiner has not made such admission, but rather stated that in the arrangement disclosed by Russo on Fig. 6, when the distal end of the catheter body (44) is arranged within the flushing chamber of the cleaning device, the distal seal (22), as shown in Fig. 6, does not seal against the distal end portion of the catheter body (44). In the arrangement disclosed by Russo on Fig. 6, the cleaning device comprises the distal seal (22), thus the distal seal is not a missing element, as alleged by Appellant, but rather when the cleaning device (31) is disposed over the opening in the the cleaning device is disposed over the opening, and that the distal seal seals against the distal end portion when the cleaning device in the operative position. The arrangement of Russo shown in Fig. 6 is capable of being arranged such that the tip of catheter 44 is sealed by the distal seal, either by pressing against the distal seal or by being inserted into the distal seal, while the opening (in 45) remains positioned within the cleaning device, and such possible arrangement, though not explicitly taught by Russo, meets the claim limitations, in the broadest reasonable interpretation. 
Further, Leiman teaches configurations of the distal end of the catheter having openings placed further along the catheter body, and the catheter body of Russo modified with the opening configurations of Leiman further allows for the tip of the catheter to be sealed by the distal seal while the openings remain within the sealed cleaning device. The operator may be motivated to perform cleaning of the distal end of the catheter in such position because it provides for more stable positioning of the distal end of the catheter within the cleaning device during cleaning. Further, Examiner notes that as the location of the openings on the distal end of catheter may be modified based on functionalities of the catheter (e.g. different tip distal end configurations of Russo vs. Leiman, a variety of arrangements taught by Leiman on Figs. 2, 5, 8), the modified arrangement of the openings on the distal end results in improved ability to insert the distal end portion of the catheter into the seal, while allowing the openings to remain within the sealed chamber of the cleaning device. 
E. Claim 3 has not been shown to be unpatentable under 35 U.S.C. § 103 over Russo and Leiman.
Appellant argues that for interpretation of Russo FIG. 7 of Russo, the "cleaning device" is the cartridge (31), the "internal stop" is the retaining collar (48), the "external stop" is the suction control valve housing (50), when the suction control valve housing (50) engages the retaining collar (48), the cartridge (31) is not on the distal end portion of the catheter (44), and when the cartridge (31) is in the operative position (Fig. 6), the suction control valve housing (50) does not engage the retaining collar (48) (Appellant’s Brief, p. 24). Examiner respectfully disagrees with Appellant. 
Claim 3 recites “an external stop configured to engage an internal stop of the cleaning device to inhibit the cleaning device from sliding distally past the operative position and to position the cleaning device in the operative position”. In Examiner’s interpretation, the external stop (50) is configured to engage the internal stop (48) via the catheter sheath (47), and such engaged arrangement inhibits the cleaning device (31) from sliding distally and positions the valve control valve housing (50) the cleaning device in the operative position (Fig. 6), because the sheath 47 inhibits the cleaning device from sliding distally (i.e. towards the patient) when the distance between 48 and 50 exceeds the length of the sheath 47.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/IRINA GRAF/Examiner, Art Unit 1711                                                                                                    

/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711    

/CHRISTOPHER A FIORILLA/
Chris FiorillaSupervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                                                                                                                                                                                                                            


Requirement to pay appeal forwarding fee. In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.